SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1414/14
CA 14-00905
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


TESHA PALADINO, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

AMANDA BERNARDINI, MOLLY MCCLATCHEY,
PATRICIA MCCLATCHEY, DAVID MCCLATCHEY,
DEFENDANTS-RESPONDENTS,
FLORENCE GIORDANO AND LIZA MARLETTE,
DEFENDANTS-APPELLANTS.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AMANDA L. MACHACEK OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

JASON C. LUNA, PLLC, HAMBURG (JASON C. LUNA OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ROBERT E. SCOTT OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered August 27, 2013. The order, insofar as appealed
from, denied in part the motion of defendants Florence Giordano and
Liza Marlette for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 24, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court